Exhibit 10.5
 
SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT (this “Agreement”) is made as of September 15, 2010,
between PRESCIENT MEDICAL, INC., a Delaware corporation (“Obligor”), and
CAMBRIDGE HOLDINGS, LTD., a Colorado corporation (“Secured Party”).
 
W I T N E S S E T H:
 
WHEREAS, Obligor has issued or will issue to Secured Party those certain Senior
Secured Promissory Notes dated the date hereof or hereafter in an aggregate
principal amount up to $5,000,000 (as amended, restated, supplemented or
otherwise modified from time to time, each, a “Promissory Note” and
collectively, the “Promissory Notes”); and
 
WHEREAS, in order to induce Secured Party to extend the Loans to Obligor,
Obligor has agreed to grant a continuing security interest in and to the
Collateral (as defined below) in order to secure the prompt and complete
payment, observance and performance of the Obligations and all other present and
future obligations of Obligor arising from this Agreement, the Promissory Note
and any other agreements, instruments and other documents executed in connection
herewith or therewith (collectively, the “Loan Documents” and each, a “Loan
Document”), (collectively, the “Secured Obligations”);
 
NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
1.  Definitions
 
1.1  If not otherwise defined in this Agreement or the Promissory Notes, for the
purposes of this Agreement:
 
“Assets” means the assets set forth on Schedule 1 attached hereto.
 
“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. Section 101
et seq.), as now or hereafter amended, and any successor statute.
 
“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state, federal or
non-US bankruptcy or insolvency law, assignments for the benefit of creditors,
formal or informal moratoria, compositions, or proceedings seeking
reorganization, arrangement, or other similar relief.
 
“Notice Filing” means each grant of security interest in United States patents,
trademarks or copyrights filed by Secured Party in respect of the Collateral.
 
“Transferred Assets” has the meaning set forth on Schedule 1.
 
“UCC” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the state of Georgia; provided that to the extent that
the UCC is used to define any term herein and such term is defined differently
in different Articles of the UCC, the definition of such term contained in
Article shall govern; provided, further, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Secured Party’s Lien on any Collateral
is governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the state of Georgia, the term “UCC” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority or remedies and for purposes of definitions related to such
provisions.
 
 
 
 
 

--------------------------------------------------------------------------------

 
1.2  Capitalized terms used in this Agreement and not otherwise defined shall
have the meanings ascribed to such terms in the Promissory Note.
 
2.  Grant of Security Interest
 
 Obligor hereby unconditionally grants, assigns, and pledges to Secured Party,
to secure the Secured Obligations, a continuing security interest in Obligor’s
right, title, and interest in and to the following, whether now owned or
hereafter acquired or arising and wherever located (the “Collateral”):
 
2.1  the Assets; and
 
2.2  all of the proceeds (as that term is defined in the UCC) and products,
whether tangible or intangible, of any of the foregoing, including cash proceeds
and, to the extent not otherwise included, all payments, including payments
under insurance (whether or not Secured Party is the loss payee thereof), or any
indemnity, warranty, insurance, or guaranty, payable by reason of, or claims
arising out of, loss or non-conformity of, defects or infringement of rights in,
or damage to, or otherwise with respect to any of the foregoing, whether insured
or not insured, and all accessions to, substitutions and replacements for, and
rents and profits of, each of the foregoing.
 
3.  Obligations Secured
 
The security interest granted hereby secures the prompt and complete payment and
performance when due of all Secured Obligations, whether now existing or
hereafter arising.
 
4.  Obligor’s Right to Use Collateral
 
Until the occurrence of an Event of Default and written notice from Secured
Party to Obligor to the contrary, Obligor shall have the right to possession and
enjoyment of the Collateral for the purpose of conducting the ordinary course of
its businesses, subject to and upon the terms hereof and the other Loan
Documents.
 
5.      Warranties
 
Obligor hereby represents and warrants to Secured Party that:
 
5.1  Security Interest
 
This Agreement creates a valid security interest in the Collateral of Obligor,
to the extent a security interest therein can be created under the UCC, securing
the payment of the Secured Obligations.  Except to the extent a security
interest in the Collateral cannot be perfected by the filing of a financing
statement under the UCC or pursuant to filings with the United States Patent and
Trademark Office or the United States Copyright Office, as applicable, all
filings and other actions necessary or desirable to perfect and protect such
security interest have been duly taken or will have been taken upon (a) the
filing of financing statements listing Obligor as a debtor, and Secured Party as
secured party, with the clerk of any county in the state of Georgia and (b) the
filing of Notice Filings with the United States Patent and Trademark Office or
the United States Copyright Office, as applicable.  Upon the making of such
filings, Secured Party shall have a first priority perfected security interest
in the Collateral of Obligor to the extent such security interest can be
perfected by the filing of a financing statement or pursuant to filings with the
United States Patent and Trademark Office or the United States Copyright Office,
as applicable.
 
5.2  Financing Statements
 
No financing statement covering any of the Collateral is on file in any public
office, except any which may have been filed on behalf of Secured Party or the
Spencer Trask Entities in connection with the Spencer Trask Security Agreement
(as defined in the Subordination Agreement).
 
 
2
 
 

--------------------------------------------------------------------------------

 
5.3  Good Title
 
Obligor is and will be the lawful owner of all Collateral, free of all liens and
claims whatsoever, except the security interest granted hereunder and, so long
as the Subordination Agreement is in full force and effect, the Lien in favor of
the Spencer Trask Entities granted under the Spencer Trask Security Agreement.
 
5.4  Accuracy of Information
 
All information now or hereafter furnished by Obligor to Secured Party relating
to the Collateral is and will be true and correct in all material respects as of
the date furnished.
 
5.5  Organizational Status
 
The name of Obligor as it appears in the official filings in the jurisdiction of
formation of Obligor, the type of entity of Obligor, the identification number
issued by the jurisdiction of organization for Obligor, if any, its chief
executive office and the jurisdiction of formation of Obligor is as specified on
Schedule 2.
 
6.  Agreements of Obligor
 
Until such time as all Secured Obligations have been paid in full in cash or
converted as contemplated in the Promissory Note and the Promissory Note and all
other Loan Documents have been terminated, and absent the written consent of
Secured Party, Obligor hereby agrees that:
 
6.1  Organizational Status; Perfection of Security Interest
 
Obligor shall maintain and shall not make any changes to its organizational
status, legal name, state of formation or organizational number from that in
existence on the date hereof without giving Secured Party at least 30 days prior
written notice thereof.
 
6.2  Books and Records
 
Obligor will keep at its chief executive office all its books and records
concerning all of the Collateral, which books and records will be of such
character as will enable Secured Party to determine at any time the status
thereof; provided that Obligor may move such books and records to another
location so long as Obligor gives Secured Party 30 days prior written notice of
such move, which notice shall include the address of such other location.
 
6.3  Furnishing of Information
 
Obligor will furnish Secured Party such information concerning Obligor and the
Collateral as Secured Party may from time to time reasonably request.
 
6.4  Inspection
 
Obligor will permit Secured Party, during normal business hours as often as
Secured Party may reasonably request, subject to reasonable access, security and
confidentiality restrictions, to inspect, audit and make copies of and extracts
from books, records and all other papers in possession of Obligor pertaining to
the Collateral.
 
6.5  Insurance
 
Obligor will at all times maintain insurance with respect to the Collateral and
businesses with financially sound and reputable insurers, having coverage
against losses or damages of the kinds customarily insured against by reputable
companies in the same or similar businesses, such insurance being in amounts no
less than those amounts which are customary for such companies under similar
circumstances.  Within 15 Business Days after the request of Secured Party (or
such later date to which Secured Party may agree in its sole and absolute
discretion), Secured Party shall be named as additional insured with respect to
all of Obligor’s liability policies and loss payee with respect to all of the
Collateral.
 
 
3
 
 

--------------------------------------------------------------------------------

 
6.6  Maintenance of Collateral
 
Obligor will at all times maintain the Collateral in good condition and will not
waste, misuse or otherwise permit the Collateral to deteriorate in value, except
for items consumed in the ordinary course of business and ordinary wear and
tear.
 
6.7  Intellectual Property
 
                (a)  Upon written request of Secured Party, in order to
facilitate filings with the United States Patent and Trademark Office or the
United States Copyright Office, as applicable, Obligor shall promptly (and in no
event later than 3 Business Days after receiving such request) execute and
deliver to Secured Party one or more Notice Filings to further evidence Secured
Party’s lien on patents, trademarks and copyrights constituting Collateral.
 
(b)  Obligor shall have the duty, as determined in Obligor’s reasonable business
judgment to be necessary or economically desirable in the operation of Obligor’s
business, (i) to promptly sue for infringement, misappropriation, or dilution of
any patent, trademark or copyright right and to recover any and all damages for
such infringement, misappropriation, or dilution, (ii) to prosecute diligently
any patent, trademark or copyright application that is part of the Collateral
pending as of the date hereof or hereafter until the termination of this
Agreement, and (iv) to take all reasonable and necessary action to preserve and
maintain all of Obligor’s patents, trademarks and copyrights constituting
Collateral, and its rights therein, including the filing of applications for
renewal, affidavits of use, affidavits of non-contestability and opposition and
interference and cancellation proceedings and the making of all necessary
payments and filings in connection with the registration, maintenance, and
renewal of patents, trademarks and copyrights in the United States Patent and
Trademark Office or the United States Copyright Office, as applicable, to
maintain all patents, trademarks and copyrights constituting Collateral and all
rights therein.  Any expenses incurred in connection with the foregoing shall be
borne by Obligor.
 
(c)  Obligor acknowledges and agrees that Secured Party shall have any duties
under this Agreement with respect to the Collateral.  Without limiting the
generality of this Section 6.7(c), Obligor acknowledges and agrees that Secured
Party shall not be under any obligation under this Agreement to take any steps
necessary to preserve rights in any Collateral against any other Person, but
Secured Party may do so at its option upon written notice to Obligor from and
after the occurrence and during the continuance of an Event of Default, and all
expenses incurred in connection therewith (including reasonable fees and
expenses of attorneys and other professionals) to the extent reasonable and
necessary, material or economically desirable in the operation of Obligor’s
business shall be for the sole account of Obligor and due and payable upon
demand by Secured Party.
 
6.8  Commercial Tort Claims
 
Obligor shall promptly (and in no event later than 5 Business Days of receipt
thereof), notify Secured Party in writing upon incurring or otherwise obtaining
any commercial tort claim (as defined in the UCC) after the date hereof and,
upon request of Secured Party, promptly amend this Agreement to describe such
after-acquired commercial tort claim in a manner that identifies such commercial
tort claim to the reasonable satisfaction of Secured Party, and hereby
authorizes the filing of additional financing statements or amendments to
existing financing statements describing such commercial tort claims, and agrees
to do such other acts or things deemed necessary or desirable by Secured Party
to give Secured Party a first priority, perfected security interest in any such
commercial tort claims.
 
6.9  Waivers
 
Obligor hereby waives, to the full extent permitted by law, the benefit of all
appraisement, valuation, stay, extension and redemption laws, now or hereafter
in force, and all rights of marshalling of the assets of Obligor in the event of
any sale of the Collateral or any part thereof or any interest therein pursuant
hereto, whether upon foreclosure or by power of sale or otherwise and whether
under executory process or other legal process.  Obligor waives notice of demand
and delivery and all other notices, delays and demands.
 
 
4
 
 

--------------------------------------------------------------------------------

 
6.10  Performance of Obligor’s Obligations by Secured Party
 
Upon no less than 3 Business Days prior written notice, Secured Party may from
time to time perform any obligation of Obligor hereunder which Obligor shall
fail to perform and take any other action which Secured Party deems reasonably
necessary for the maintenance or preservation of any of the Collateral or its
interest therein, and Obligor agrees that all costs and expenses incurred by
Secured Party in connection with this Section 6.10 shall be indebtedness secured
hereby and due and payable upon demand by Secured Party.
 
6.11  Further Assurances
 
                (a)  Obligor agrees that from time to time, at its own expense,
Obligor will promptly execute and deliver all further instruments and documents,
and do such other acts and things, that may be necessary, or that Secured Party
may reasonably request, in order to establish and maintain a valid and perfected
first priority security interest in all of the Collateral or to perfect and
protect the security interest granted or purported to be granted hereby or to
enable Secured Party to exercise and enforce its rights and remedies hereunder
with respect to any of the Collateral.
 
(b)  Obligor authorizes the filing by Secured Party of financing or continuation
statements, or amendments thereto, and Obligor will execute and deliver to
Secured Party such other instruments, documents or notices, as may be necessary
or as Secured Party may reasonably request, in order to perfect and preserve the
security interest granted or purported to be granted hereby.
 
(c)  Obligor authorizes Secured Party at any time and from time to time to file,
transmit, or communicate, as applicable, financing statements and amendments, at
the expense of Obligor (i) in all public offices deemed necessary or desirable
by Secured Party at Obligor’s expense, (ii) describing the Collateral as being
of equal or lesser scope or with greater detail, or (iii) that contain any
information required by part 5 of Article 9 of the UCC for the sufficiency or
filing office acceptance.
 
(d)  Obligor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement filed in connection with this Agreement without the prior written
consent of Secured Party, subject to Obligor’s rights under Section 9-509(d)(2)
of the UCC.  Upon payment in full in cash of the Secured Obligations, Secured
Party shall authorize Obligor to file such termination statements as Obligor
shall reasonably request.
 
6.12  Secured Party Appointed Attorney-in-Fact
 
Obligor hereby irrevocably appoints Secured Party its attorney-in-fact, with
full authority in the place and stead of Obligor and in the name of Obligor or
otherwise, at such time as an Event of Default has occurred and is continuing,
to take any action and to execute any instrument which Secured Party may
reasonably deem necessary or advisable to accomplish the purposes of this
Agreement, including the right, but not the obligation, to bring suit in Secured
Party’s own name to enforce the patents, trademarks and copyrights constituting
Collateral and, if Secured Party shall commence any such suit, Obligor shall, at
the request of Secured Party, do any and all lawful acts and execute any and all
proper documents reasonably required by Secured Party in aid of such
enforcement.  To the extent permitted by law, Obligor hereby ratifies all that
such attorney-in-fact shall lawfully do or cause to be done by virtue
hereof.  This power of attorney is coupled with an interest and shall be
irrevocable until this Agreement is terminated.
 
 
 
 
 

--------------------------------------------------------------------------------

 
7. Procedures Upon an Event of Default
 
7.1  Remedies
 
(a)  Upon the occurrence and during the continuance of any Event of Default,
Secured Party may take any and all of the following actions:  (i) exercise any
and all rights, powers and privileges with respect to the Collateral; or (ii)
exercise from time to time any other right or remedy available to Secured Party
under the applicable Uniform Commercial Code or otherwise available under the
other Loan Documents, at law or in equity.  Upon the occurrence and during the
continuance of an Event of Default, Obligor shall pay all costs and expenses of
Secured Party of collection of any and all the Secured Obligations and
enforcement of rights hereunder, including reasonable attorneys’ fees.  All
rights and remedies specified herein are cumulative and are in addition to such
other rights and remedies as are otherwise available to Secured Party.  If any
notification of intended disposition of any of the Collateral is required by
law, such notification if mailed shall be deemed reasonably and properly given
if mailed at least 10 days before such disposition in accordance with Section 15
of the Promissory Note.
 
(b)  Any cash held by Secured Party as Collateral and all cash proceeds received
by Secured Party in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral shall be applied by Secured
Party against the Secured Obligations in such order as it shall determine in its
sole discretion.  In the event the proceeds of Collateral are insufficient to
satisfy all of the Secured Obligations in full, Obligor shall remain liable for
any such deficiency.
 
(c)  Obligor hereby acknowledges that the Secured Obligations arose out of a
commercial transaction, and agrees that if an Event of Default shall occur and
be continuing Secured Party shall have the right to an immediate writ of
possession without notice of a hearing.  Secured Party shall have the right to
the appointment of a receiver for the properties and assets of Obligor, and
Obligor hereby consents to such rights and such appointment and hereby waives
any objection Obligor may have thereto or the right to have a bond or other
security posted by Secured Party.
 
7.2  Marshaling
 
Secured Party shall not be required to marshal any present or future collateral
security (including the Collateral) for, or other assurances of payment of, the
Secured Obligations or any of them or to resort to such collateral security or
other assurances of payment in any particular order, and all of its rights and
remedies hereunder and in respect of such collateral security and other
assurances of payment shall be cumulative and in addition to all other rights
and remedies, however existing or arising.  To the extent that it lawfully may,
Obligor hereby agrees that it will not invoke any law relating to the marshaling
of collateral which might cause delay in or impede the enforcement of Secured
Party’s rights and remedies under this Agreement or under any other instrument
creating or evidencing any of the Secured Obligations or under which any of the
Secured Obligations is outstanding or by which any of the Secured Obligations is
secured or payment thereof is otherwise assured, and, to the extent that it
lawfully may, Obligor hereby irrevocably waives the benefits of all such laws.
 
8.  Indemnity
 
Obligor agrees to indemnify Secured Party from and against all third party
claims, lawsuits and liabilities (including reasonable attorneys fees) growing
out of or resulting from this Agreement (including enforcement of this
Agreement), except claims, losses or liabilities resulting solely from the gross
negligence or willful misconduct of the party seeking indemnification as
determined by a final non-appealable order of a court of competent
jurisdiction.  This provision shall survive the termination of this Agreement
and the other Loan Documents and the repayment of the Secured Obligations.
 
 
6
 
 

--------------------------------------------------------------------------------

 
9.  Miscellaneous
 
9.1  No Waiver; Remedies Cumulative
 
No failure or delay on the part of Secured Party in exercising any right, power
or remedy hereunder or under any other Loan Document and no course of dealing
between Obligor and Secured Party shall operate as a waiver thereof.  Each
right, power, and remedy of Secured Party as provided for in this Agreement or
in the other Loan Documents or now or hereafter existing at law or in equity or
by statute or otherwise shall be cumulative and concurrent and not exclusive and
shall be in addition to every other right, power, or remedy provided for in this
Agreement or in the other Loan Documents or now or hereafter existing at law or
in equity or by statute or otherwise.  The exercise, beginning of the exercise,
or partial exercise by Secured Party of any one or more of such rights, powers,
or remedies shall not preclude the simultaneous or later exercise by Secured
Party of any or all such other rights, powers, or remedies.  No notice to or
demand on Obligor required hereunder shall entitle Obligor to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of the rights of Secured Party to any other or further action in any
circumstances without notice or demand.
 
9.2  Governing Law
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, regardless of the laws that might otherwise govern under
applicable principles of conflicts of laws thereof.
 
9.3  Counterparts
 
This Agreement may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered,
shall be deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Agreement.  Delivery of an executed counterpart
of this Agreement by telefacsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Agreement.
 
9.4  Severability
 
Any provision of this Agreement which is prohibited or unenforceable shall be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof in that jurisdiction or affecting
the validity or enforceability of such provision in any other jurisdiction.
 
9.5  Headings
 
Headings used in this Agreement are for convenience only and shall not be used
in connection with the interpretation of any provision hereof.
 
9.6  Certain Matters of Construction
 
Any pronoun used shall be deemed to cover all genders.  References in this
Agreement to “Sections” and “Schedules” shall be to Sections and Schedules of or
to this Agreement unless otherwise specifically provided.  All references in
this Agreement to (a) statutes shall include all amendments of same and
implementing regulations and any successor statutes and regulations, (b) any
instrument or agreement shall include any and all modifications and supplements
thereto and any and all restatements, extensions or renewals thereof to the
extent such modifications, supplements, restatements, extensions or renewals of
any such documents are permitted by the terms thereof, (c) any Person shall mean
and include the successors and permitted assigns of such Person, (d) “including”
shall be understood to mean “including, without limitation” or (e) the time of
day shall mean the time of day on the day in question in New York, New York,
unless otherwise expressly provided in this Agreement.  Unless the context of
this Agreement clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural and the term “or” has,
except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.”  The words “hereof”, “herein”, “hereby”, “hereunder”, and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement.  Whenever in any provision of this
Agreement Secured Party is authorized to take or decline to take any action
(including making any determination) in the exercise of its “discretion”, such
provision shall be understood to mean that Secured Party may take or refrain to
take such action in its sole discretion.
 
 
7
 
 

--------------------------------------------------------------------------------

 
9.7  Modification
 
No amendment or waiver of any provision of this Agreement nor consent to any
departure by Obligor therefrom shall in any event be effective unless the same
shall be in writing and signed by Secured Party and Obligor, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.
 
9.8  Survival of Representations
 
All representations and warranties contained herein or made in writing by
Obligor in connection herewith shall survive the execution and delivery of this
Agreement and any and all other documents and writings relating to or arising
out of any of the foregoing or any of the Secured Obligations.
 
9.9  Successors and Assigns
 
This Agreement shall be binding upon and inure to the benefit of the respective
successors and assigns of the parties hereto.
 
9.10  Notices
 
Any notice required or desired to be given under this Agreement shall be
provided as set forth in the Promissory Note.
 
9.11  Term of Agreement
 
Obligor expressly agrees that this Agreement and the security interest in the
Collateral conveyed to Secured Party hereunder shall remain valid and in full
force and effect until the Secured Obligations have been repaid or converted in
full, at which time this Agreement and such security interest shall
automatically terminate and Secured Party will take any actions, at the
direction and sole expense of Obligor, reasonably necessary to release the
Collateral and remove its security interest thereon.
 
 
[Remainder of page intentionally left blank.]
 
 
 
 
8
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the date first
above written.
 
OBLIGOR:
PRESCIENT MEDICAL, INC.
 
 
By:
    /s Patricia Scheller
   
Patricia Scheller, Executive Officer
 
SECURED PARTY:
CAMBRIDGE HOLDINGS, LTD.
 
 
By:
  /s Jeffrey McGonegal
    Jeffrey McGonegal, Chief Financial Officer

 


 
 
 

9
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 1
 
ASSETS
 
All of the assets of Obligor, including:
 
1.  all Inventories;
 
2.  all Tangible Personal Property;
 
3.  all Assumed Contracts;
 
4.  all of Obligor’s records relating to any of the assets described in this
Schedule 1 including any machinery and equipment maintenance files, customer
lists, price lists, distribution lists, supplier lists, production data, quality
control records and procedures, customer complaint and inquiry files, research
and development files, records, data (including all correspondence with any
Governmental Body), backup files that include data relating to the Business,
sales material and records (including pricing history, total sales, terms and
conditions of sale, sales and pricing policies and practices), strategic plans,
copies of Tax records (if requested in writing by Precyse), internal financial
statements, marketing and promotional surveys, material and research, software
manuals, and Intellectual Property files;
 
5.  all of the other intangible Assets of Obligor, including all Intellectual
Property;
 
6.  all claims and benefits to the extent they benefit, or are for the benefit
of, Obligor or the Business under insurance policies arising from or relating to
any of the assets described in this Schedule 1 or the Liabilities assumed by
Obligor prior to the Closing Date;
 
7.  all claims of Obligor against third parties relating to any of the assets
described in this Schedule 1 or otherwise (to the extent they benefit the
Business), whether known or unknown, fixed or contingent and whether already
arisen or that may arise before, on or after acquisition of such assets by
Obligor;
 
8.  all rights of Obligor relating to deposits (except Lease deposits) and
prepaid expenses, advances, claims for refunds and rights to offset in respect
thereof, including customer deposits relating to the Assumed Contracts;
 
9.  all other Assets of every kind, nature and description, tangible or
intangible, owned by Obligor and used or held for use in connection with the
Business.
 
As used in this Schedule 1:
 
“Assets” means the Business and all properties, assets and rights of every kind,
nature and description whatsoever whether tangible or intangible, real, personal
or mixed, fixed or contingent, choate or inchoate, known or unknown, wherever
located, (including inventory, equipment, office furniture and furnishings,
trade names, trademarks and patents, securities, contracts, agreements, licenses
and real estate) of Obligor.
 
 
 
 
 

--------------------------------------------------------------------------------

 
“Assumed Contracts” means all agreements, contracts, options, licenses,
instruments, mortgages, obligations, commitments, understandings, claims,
unfilled sales orders, open purchase orders, warranties (both manufacturer and
vendor), arrangements, promises, or undertakings (whether written or oral and
whether express or implied) that is legally binding.
 
“Business” means a business engaged in the development of products used and
useable in real time location and control systems, including iLocateTM.
 
“Contract” means any agreement, contract, option, license, instrument, mortgage,
obligation, commitment, understanding, claim, unfilled sales orders, open
purchase orders, warranty (both manufacturer and vendor), arrangement, promise,
or undertaking (whether written or oral and whether express or implied) that is
legally binding.
 
“Governmental Body” means any federal, state, local, municipal, foreign or other
governmental or quasi-governmental authority, including any administrative,
executive, judicial, legislative, regulatory or taxing authority of any nature
of any jurisdiction (including any governmental agency, branch, department,
official, or entity and any court or other tribunal).
 
“Intellectual Property” means used in the Business, including copyrights,
patents, trademarks and trade secrets, and all intellectual property, patents,
trademarks and tradenames set forth on Schedule 3.
 
“Lease” means Obligor’s lease of the premises located at 2005 S. Eastern Road,
Suite 204, Doylestown, PA 18901.
 
“Liability” means any liabilities of any kind whatsoever (whether known or
unknown, asserted or unasserted, absolute or contingent, accrued or unaccrued,
liquidated or unliquidated, due or to become due, and whether or not reflected
or required by generally accepted accounting principles to be reflected on any
balance sheet of Parent or Obligor), of Obligor including any direct or indirect
Guarantee of any Liability of any other Person.
 
“Tangible Personal Property” means all machinery, equipment, tools, furniture,
fixtures, office equipment, computer hardware, supplies, spare parts, materials,
vehicles and other items of tangible personal property (other than Inventories)
of every kind owned, leased or licensed by Obligor (wherever located and whether
or not carries on Obligor’s books), together with any express or implied
warranty by the manufacturers or Obligor or lessors or licensors of any item or
component part thereof and all maintenance records and other documents relating
thereto.
 
“Tax” means any and all taxes, fees, levies, duties, tariffs, imposts and
governmental impositions or charges of any kind in the nature of (or similar to)
taxes, payable to any federal, state, provincial, local or foreign taxing
authority, including (a) income, franchise, profits, gross receipts, ad valorem,
net worth, value added, sales, use, service, real or personal property, special
assessments, capital stock, license, payroll, withholding, employment, social
security, workers’ compensation, unemployment compensation, utility, severance,
production, excise, stamp, occupation, premiums, windfall profits, transfer and
gains taxes and (b) interest, penalties, additional taxes and additions to tax
imposed with respect thereto.
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 2
 
ORGANIZATIONAL INFORMATION
 